Fourth Court of Appeals
                                         San Antonio, Texas
                                              November 13, 2019

                                             No. 04-18-00286-CV

    Jimmy MASPERO and Regina Maspero, Individually, and as Next Friends of Wyitt Maspero,
       Wynnsday Maspero, Wesley Maspero, Deceased, and Walter Maspero, Deceased, Minor
                                         Children,
                                         Appellants

                                                        v.

                                        CITY OF SAN ANTONIO,
                                               Appellee

                     From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CI14946
                             Honorable David Peeples, Judge Presiding


                                                ORDER
Order by: Beth Watkins, Justice
Dissenting Opinion by: Sandee Bryan Marion, Chief Justice

Sitting: Sandee Bryan Marion, Chief Justice
        Rebeca C. Martinez, Justice
        Patricia O. Alvarez, Justice (not participating)
        Luz Elena D. Chapa, Justice1
        Irene Rios, Justice
        Beth Watkins, Justice
        Liza A. Rodriguez, Justice

         Appellee’s motion for en banc reconsideration is DENIED.


                                                              _________________________________
                                                              Beth Watkins, Justice

1
 Dissents to the denial of the motion for en banc reconsideration without requesting a response. See TEX. R. APP. P.
49.2.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court